OPINION AND ORDER
PER CURIAM.
On October 21, 1968, after notice and hearing, we transferred ten cases which had been filed in other districts to the United States District Court for the Eastern District of Kentucky for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407 and with his consent assigned them to Chief Judge Mac Swinford. In re Air Crash Disaster at Cincinnati Airport, 298 F.Supp. 353 (Jud.Pan.Mult.Lit. 1968). On January 10, 1969 we transferred twenty-nine additional cases to the Eastern District of Kentucky for pretrial proceeding and assigned them to Chief Judge Swinford.
Thereafter we issued an order directing counsel for the parties in the cases listed on Schedule E to show cause why those cases should not also be transferred on the basis of the August 8 hearing and for the reasons stated in our Memorandum and Order of October 21, 1968. The show cause order provided that no further hearing would be held unless requested by a party. No one has requested such a hearing nor has any objection to the proposed transfer been filed. The time for filing objections or requests for hearing has now expired.
The cases listed on the attached schedule arise from the November 20, 1967 crash at the Greater Cincinnati Airport and clearly present many common questions of fact. It is undisputed that transfer of these cases to the Eastern District of Kentucky will be for the convenience of parties and witnesses and will promote the just and efficient conduct of them and the related cases previously transferred to or initially filed in that court.
IT IS ORDERED that the actions listed on Schedule E be and they are hereby transferred to the Eastern District of Kentucky for coordinated or consolidated pretrial proceedings and with the consent of that court assigned to the Honorable Mac Swinford.
*359SCHEDULE E
Western District of Pennsylvania
1. Dolores Monkelis, etc. v. Trans World Airlines, Inc., Civil Action et al. No. 68-1320
2. Dolores Monkelis, etc. v. Trans World Airlines, Inc., Civil Action et al. No. 68-1321
3. Francis A. Hoblak, etc. v. Trans World Airlines, Civil Action Inc., et al. No. 68-1322
4. James E. Simpson, etc. v. Trans World Airlines, Civil Action Inc., et al. No. 68-1340
Southern District of New York
5. Margaret M. Roades, etc. v. Convair Division of Civil Action General Dynamics Corp., et al. No. 68-4561